Citation Nr: 0206533	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  97-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his spouse; and J. W., R.N.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1970.  He served in Vietnam from May 19, 1969 to May 15, 
1970.

This appeal arose from October 1994 and May 1996 rating 
decisions of the Milwaukee, Wisconsin, Department of Veterans 
Affairs (VA), Regional Office.  The former rating action 
denied service connection for a respiratory disorder, finding 
that it was not incurred in or aggravated by service and that 
his diagnosed emphysema was not a condition which could be 
presumed to be the result of exposure to Agent Orange.  The 
latter decision awarded service connection to PTSD, assigning 
it a 10 percent evaluation effective September 12, 1995.  In 
August 1996, the RO issued a rating decision which found his 
claim for service connection for a pulmonary disorder to be 
not well grounded.  In March 1999, the veteran, his spouse 
and J.W., R.N., testified about his service-connected PTSD at 
a personal hearing at the RO; in June 1999, the hearing 
officer issued a decision which increased the disability 
evaluation to 30 percent, effective September 12, 1995.  In 
October 1999, a rating action was issued which increased the 
evaluation assigned to the PTSD to 50 percent, effective 
September 12, 1995.  In February 2000, the Board of Veterans 
Appeal (Board) remanded the issue of entitlement to service 
connection for a respiratory condition to the RO for further 
development; following this development, the RO continued to 
deny the claim in October 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of this appeal has been obtained.

2.  The veteran does not suffer from a chronic lung disorder 
which can be related to his period of service.

3.  From September 12, 1995, the date of the veteran's claim 
for an increased evaluation, to November 7, 1996, the date of 
the amendment of the rating criteria for psychoneurotic 
disorders, the veteran's PTSD was manifested by logical and 
coherent responses to questions; an appropriate affect; no 
thought disorder; irritability and anger outbursts.

4.  The rating criteria used to evaluate psychoneurotic 
disorders were amended effective November 7, 1996; neither 
version is more favorable to the veteran and he will be 
evaluated under both rating criteria following this date.

5.  From November 7, 1996, the veteran's PTSD has been 
manifested by complaints of nightmares, flashbacks, anger 
outbursts, hypervigilance, and an exaggerated startle 
response, with findings of an appropriate affect; normal 
speech; normal orientation; lucid, logical, coherent, and 
goal directed responses; normal cognition; and no evidence of 
a thought disorder.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(b) (2001).

2.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD from September 12, 1995 to 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 9411 (1996).

3.  Neither version of the rating criteria is more favorable 
to the veteran.  VAOPGCPREC 3-2000 (April 10, 2000).  

4.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD from November 7, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R.§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 
4.7, Code 9411 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that he suffers from a chronic lung 
disability, diagnosed as emphysema, which had its onset in 
service.  In the alternative, he has asserted that his 
service-connected PTSD worsens his lung disorder, thus 
warranting service connection.  At the time of his original 
claim in August 1994, he had stated that his lung complaints 
were "possible (emphasis in the original) result of exposure 
to toxic spray."  In a February 10, 1997 statement, he asked 
that his request for a hearing be withdrawn.  He further 
stated that 

[t]his withdrawal is due largely to the fact that 
at present, the diseases considered by the VA to be 
a result of exposure to Agent Orange do not include 
emphysema-from which I suffer.  Although I suspect 
that at some future date such pulmonary problems 
might be acknowledged to be related to Agent 
Orange, they are not now and any attempt to relate 
the two on my part would be futile.  

Therefore, based upon this statement, the Board will not 
consider entitlement under the Agent Orange presumption for 
the veteran's diagnosed emphysema.

The veteran has also alleged that his service-connected PTSD 
is more disabling than the current disability evaluation 
would suggest.  He has stated that he suffers from 
nightmares, flashbacks, anger, an exaggerated startle 
response, hypervigilance, and social isolation.  He also 
stated that this disorder has adversely affected his ability 
to maintain employment.  Therefore, he believes that a higher 
degree of disability is justified.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Respiratory disorder

The veteran's service medical records included an entrance 
examination conducted in November 1965, which showed that his 
respiratory system was within normal limits and that a chest 
x-ray was negative.  In July 1966, he was noted to have a 
chest cold.  The impression was bronchitis.  At the time of 
an August 1966 examination, he checked "yes" next to 
chronic cough.  An upper respiratory infection was noted.  
The physical examination found that his respiratory system 
was normal and a chest x-ray was negative.  A November 1968 
annual examination report indicated that his lungs were 
normal; again, a chest x-ray was negative.  On August 28, 
1969, he presented with a several day history of a head cold 
and a productive cough (white sputum with no blood).  He also 
noted fatigue and malaise, but denied a fever or chills.  His 
lungs were clear.  The impression was acute viral bronchitis.  
When examined at separation from service in May 1970, he 
checked "yes" next to pain or pressure in the chest and a 
chronic cough.  The examination of the lungs and chest was 
normal and the chest x-ray was negative.

Between January 7 and 11, 1978, the veteran was hospitalized 
at a private facility after complaining of 30 seconds of 
severe substernal chest pain, which was followed by a heavy 
discomfort in the chest.  There had been no radiation of this 
pain and he denied a relationship to heavy activity.  He was 
noted to smoke 1 and 1/2 to two packs of cigarettes per day.  
The examination of the heart was normal and his lungs were 
clear to auscultation and percussion.  A chest x-ray showed 
mild basilar scarring.  The diagnosis was chest pain, 
etiology undetermined.

The veteran submitted private outpatient treatment records 
developed between 1991 and 1994.  A chest x-ray dated August 
13, 1991 showed no acute chest disease; there was evidence of 
emphysematous changes in one who apparently had asthma.  On 
September 15, 1992, he complained of a cold, tightness in the 
throat and phlegm.  He also noted occasional wheezing.  The 
objective examination found that his throat was slightly red, 
but that his chest was clear.  The assessment was bronchitis 
and laryngitis.  On February 5, 1993, he complained of a deep 
productive cough.  His throat was slightly red and his chest 
displayed some rhonchi and an occasional wheeze.  The 
assessment was bronchitis with bronchospasm.  On August 9, 
1994, he complained of shortness of breath and coughing.  He 
had diffuse wheezing.  The assessment was again bronchitis 
with bronchospasm.  On August 17, 1994, he was noted to have 
chronic lung disease, manifested by a productive cough and 
wheezing.  He noted that he had quit smoking in 1982.  The 
assessment was chronic lung disease with acute exacerbation 
with bronchitis.

On August 19, 1994, the veteran's private physician, E.F.B., 
noted the veteran's main complaints of a cough and shortness 
of breath.  He had smoked between the ages of 12 and 39.  He 
noted that walking one block resulted in dyspnea.  He 
presented with a productive cough and wheezing; there was no 
hemoptysis.  A recent chest x-ray showed moderately severe 
hyperinflation, blebs in both lower lobes and flat 
diaphragms, all consistent with pulmonary emphysema.  He 
denied any environmental exposure except for smoking.  The 
objective examination noted extensive rhonchi made worse by 
forced exhalation and coughing.  A pulmonary function test 
(PFT) showed a severe obstructive lung defect.  The diagnosis 
was very significant pulmonary emphysema with a fairly severe 
bronchospastic component.  This examiner further commented in 
September 7, 1994 correspondence that the PFT showed severe 
pulmonary emphysema with both airways obstructed and air 
trapping.  His diffuse lung capacity was about 60 percent of 
predicted.  The veteran was awarded Social Security 
Administration benefits based upon his diagnosis of emphysema 
in October 1994.

An April 1996 VA psychiatric examination commented that the 
veteran's anxiety triggered trouble breathing.  The veteran 
was then afforded an extensive pulmonary examination in June 
1996.  This noted that he had documented chronic obstructive 
pulmonary disease (COPD) and was being evaluated to determine 
whether this condition was exacerbated by his PTSD.  He 
stated that he had first had lung symptoms in 1981, at which 
time he was reportedly told that he had decreased oxygen 
levels secondary to smoking; he was advised to quit, which he 
did.  He then noticed dyspnea on exertion and on carrying 
heavy objects in the mid-1980's.  However, he did note a 
resolution of his breathing problems while vacationing the 
previous month in North Carolina.  He referred to an 
occasional dry cough and increased shortness of breath if he 
failed to use his inhaler.  He had had no hemoptysis and 
there was no nasal drainage.  He stated that whenever he is 
reminded of the war, he gets a hollow feeling in his chest 
and he must use his inhaler more than usual.  

The objective examination found that his respiratory rate was 
16 at rest.  His lungs were clear to auscultation anteriorly, 
laterally and posteriorly.  There was a wheeze on forced 
exhalation only and the forced expiratory time was markedly 
prolonged at 18 seconds.  A PFT was consistent with severe 
chronic obstructive lung disease with air trapping.  The 
disease had not improved after 4 months of steroid therapy.

The examiner then stated that

Any patient with chronic lung disease and dyspnea 
will likely have worsening of their ability to 
breath in situations which cause anxiety or the 
need to increase one's respiratory rate.  So it is 
certainly feasible that during a flashback or 
memory of Vietnam [the veteran] might feel short of 
breath and require use of his Proventil inhaler.  
However by his description this does not appear to 
be a debilitating respiratory compromise and his 
feeling of hollowness in the chest is relieved by 
Proventil.  The onset of this aggravation process 
cannot be clearly stated except that it occurred 
sometime possibly in the mid 80s when the patient 
had episodes of shortness of breath.  He does not 
specifically relate those, however, to PTSD-like 
episodes.  The baseline level of his pulmonary 
condition prior to aggravation by these PTSD 
symptoms is severe and is likely due to his 
significant smoking history and development of 
bullous emphysema.  The level of additional 
disability of the pulmonary condition which is a 
direct result of aggravation is really episodic in 
that a PTSD symptom is not going to permanently 
worsen or accelerate bullous emphysema.  It would 
only cause a temporary subjective or objective 
worsening of shortness of breath or pulmonary 
function.

In January 2000, the veteran's former family physician, 
J.J.M., noted that he had treated the veteran from 1991 to 
1998.  He had a diagnosis of severe pulmonary emphysema.  He 
then stated "[i]t is my opinion that post traumatic stress 
disorder did aggravate his lung condition and did contribute 
to his disability."


PTSD

The pertinent evidence included a March 1994 letter from the 
veteran's former employer, which indicated that he was being 
fired.  It was commented that he could not meet the 
performance requirements of a newsroom; it also indicated 
that there had been numerous instances of inappropriate and 
insubordinate behavior.  Former co-workers submitted 
correspondence in 1996 and 1998 which indicated that during 
the time they worked with him at this radio station, he had 
displayed unpredictable behavior, was often arrogant and 
overly critical of the work of others, was mean-spirited and 
negative.  They noted that he caused a great deal of tension 
in the work-place.

A September 25, 1995 statement from J.W., a registered nurse 
and therapist, noted that she had seen the veteran for 
persistent symptoms of anxiety and feelings of inadequacy.  
It was noted that he had used his career as an external 
source of validation of his self-worth.  He displayed 
recurrent emotional isolation and detachment.  She stated 
that he pursued psychic numbing in order to cope with 
feelings of ineffectiveness and inadequacy.  His past 
inpatient treatment for depression and alcohol abuse were 
noted.  

The veteran was examined by VA in April 1996.  He complained 
of long periods when he is preoccupied with thoughts of 
Vietnam; these thoughts were triggered by such reminders as 
the sounds of helicopters or jets and news reports.  The 
mental status examination found that he was casually but 
neatly dressed and was well groomed.  He was very pleasant 
and cooperative and responded appropriately to questions with 
logical and coherent responses.  He displayed an appropriate 
range of affect.  He reported reliving events, intrusive 
thoughts and avoidance of reminders.  He also referred to 
emotional numbing and detachment from others.  Chronic 
irritability and angry outbursts were complained of, as was 
trouble with concentration.  He was oriented in three spheres 
and there was no evidence of a thought disorder.  The 
diagnosis was PTSD with depression.  He was assigned a Global 
Assessment of Functioning (GAF) Score of 65.

VA re-examined the veteran in November 1997.  He stated that 
he just recently married his current wife although they had 
known each other for 18 years.  He denied any domestic abuse.  
He indicated that he spent time with his two younger children 
but that he had difficulties with relationships outside of 
the family.  He stated that he been fired from his job as a 
newscaster at a radio station after 17 years due to his 
inability to get along with others.  He denied having been 
hospitalized for PTSD; he also denied getting any outpatient 
treatment.  He said that he was still preoccupied with 
thoughts of Vietnam, which were triggered by news reports or 
by the sounds of helicopters.  A C130 landing at the airport 
had caused prolonged intrusive thoughts, increased anxiety, 
irritability, anger, sleep impairment and difficulties with 
concentration.  He would awaken from dreams in a cold sweat, 
although he could not recall the content of the dreams.  He 
complained of depression, anxiety, nervousness, fears of a 
foreshortened future and survivor guilt.  The mental status 
examination found that he was cooperative and displayed no 
abnormal motor behavior.  His speech was clear and of normal 
rate and rhythm.  His mood was mildly depressed and he had a 
congruent affect.  There was no evidence of homicidal or 
suicidal ideation and there was no indication of a psychotic 
thought disorder, ideas of grandiosity or obsessive, 
compulsive or paranoid trends.  He was oriented in four 
spheres and his answers were logical and relevant.  His 
concentration at the time of the examination was good 
although he noted that it was worse when he was anxious.  
Tests were consistent with good immediate recall.  The 
diagnosis was PTSD; it was assigned a GAF Score of 65.

Another VA examination of the veteran was performed in 
September 1998.  He again noted that he was not receiving any 
treatment for this disorder.  The mental status examination 
noted that, while he ascribed his life's problems to PTSD, he 
did not report any notable symptoms at the time of this 
examination.  He stated that he had been an information 
officer in Vietnam and that he had been ordered to lie to 
reporters about the war, which he still felt guilty about.  
He displayed no impaired thinking or communication.  He was 
somewhat tense, but he was lucid, logical, coherent, rational 
and goal directed.  He became more tense and anxious when 
rating issues were discussed.  He denied any psychotic 
symptoms and did not report or exhibit any inappropriate or 
deviant behavior.  His memory was intact and the rate and 
flow of his speech was normal.  He described his mood as 
morose.  

The examiner then stated that

The veteran's current vocational limitations do not 
appear due to his service-connected condition which 
is questionable at best.  Since this examiner could 
not confidently concur with PTSD diagnosis, he 
could not even begin to discuss how this service-
connected PTSD would impose any work restrictions.  
At this time, the only limitation is physical, but 
the veteran is engaged in light physical labor as 
well as using his above average cognitive abilities 
to manage an apartment complex.  In sum, it is the 
examiners opinion that his putative post-traumatic 
stress symptoms are of little or no relevance to 
his vocational functioning.

The diagnosis was PTSD, by history; alcohol abuse, in 
remission; rule out dysthymic disorder.  He was assigned a 
GAF Score of 65.

In October 1998, the private nurse/therapist submitted 
correspondence in which she indicated that the veteran had 
lost his job in 1994 at the radio station because stress had 
resulted in lowered performance.  He had referred to 
disruptive outbursts and stated that he had been openly 
critical of management, which was indicative of his inherent 
suspiciousness of authority.  

The veteran, his spouse and the nurse/therapist testified at 
a personal hearing at the RO in March 1999.  The veteran 
testified that he worked 5 to 6 hours per week at the 
apartment complex he helped manage with his wife.  He stated 
that he took care of those things that required no 
involvement with the tenants (such as grounds care and minor 
repairs); he stated that his wife dealt with the tenants.  He 
stated that his typical day consisted of arising between 5:30 
and 7:00 in the morning, checking the news on the computer, 
attending to work around the complex and then returning to 
his apartment to work at the computer.  He had few friends, 
would go to the occasional movie, spent time at the local 
American Legion post and was a member of the museum.  He 
stated that he would experience flashbacks whenever he heard 
helicopters; he also noted that he had a lot of dreams.  His 
wife stated that he worked at his computer a lot and that his 
sleep is often disrupted, as often as three to four times per 
week.  She indicated that he sometimes had violent tirades 
which were very scary; she said that he sometimes just seems 
to lose control.  He works very hard at staying composed.  
His nurse/therapist noted that she would see the veteran 
often, sometimes at a restaurant or between her classes.  She 
noted that he had been on Zoloft for depression between 1992 
and 1995, although he was not currently medicated.  The 
veteran stated that he was only seeing this nurse and had not 
attempted to receive treatment at VA because he did not want 
their ideas about treatment to conflict with hers.  

The veteran was examined by VA in April 1999.  His chief 
complaint was of a lack of "closure" over Vietnam.  He said 
that his mood was somber and moderately dysphoric with 
thoughts of worthlessness and discouragement.  However, he 
stated that his self-esteem had improved.  He denied 
homicidal or suicidal ideation and referred to occasional 
initial insomnia (he managed to sleep about 7 hours a night).  
He reported having nightmares about Vietnam, although he 
would freely talk about the war while at the American Legion.  
He stated that he had a startle response and that the sound 
of helicopters would trigger memories.  He tended to avoid 
authority figures, particularly since he would often get 
sarcastic around them.  He noted that he had no friends, 
except for his wife, because he was so intolerant of others 
opinions.  The mental status examination noted that he was 
cooperative and had adequate grooming.  He had good eye 
contact with the interviewer and the rate and quantity of his 
speech was within normal limits.  His affect was appropriate 
and broad in range.  He was alert and oriented and displayed 
no psychotic thought processes.  His memory appeared to be 
intact, his social judgment was fair and his abstract 
thinking was very good.  The Axis I diagnosis was PTSD by 
history and he was assigned a GAF Score of 60.

VA re-examined the veteran in September 1999.  He again 
mentioned his difficulties with authority figures.  He 
commented that he was better with things than with people.  
He described having early-morning awakening with nightmares 
two to three times per week.  He also noted flashbacks two 
times a week.  He noted that he had had periods of depression 
with crying spells.  He had trouble controlling his anger, 
although he noted that he would withdraw from a 
confrontation.  He complained of an exaggerated startle 
response and noted his minimal use of alcohol since 1996.  He 
worked helping his wife manage an apartment complex; he would 
deal with the physical up-keep and she would deal with 
people.  The mental status examination noted that he had good 
eye contact.  He was initially irritable over having to be 
examined again, but later became tearful when discussing 
emotional topics.  His affect was appropriate to the 
situation and circumstances.  His speech was clear with 
regular rate and rhythm.  He denied any delusions or 
hallucinations and there was no evidence of any psychotic 
thought disorder.  He was alert and oriented.  There was no 
indication of significant confusion or trouble with 
concentration.  His memory was good, his intelligence was 
above average and his abstract thinking was intact.  The 
diagnosis was PTSD; his current GAF Score was 58 (60 over the 
past year).  The examiner noted that the veteran met the 
criteria for a diagnosis of PTSD but commented that it was of 
moderate degree.  His employability was noted to be 
restricted due to his trouble interacting with others.

VA conducted another examination of the veteran in November 
2000.  He indicated that he was unemployed (he and his wife 
had recently moved to the Winston-Salem area).  He indicated 
that he infrequently had nightmares related to Vietnam and 
that he could not tolerate it when helicopters went overhead.  
He tended to avoid war movies.  He referred to some trouble 
sleeping, irritability and angry outbursts.  This 
irritability and outbursts appeared to the examiner to be 
related to a function of his personality rather than his war 
experiences.  He maintained a distant relationship with his 
three children.  The mental status examination noted that he 
expressed frustration with bureaucracy, complaining about 
this being his sixth examination.  He was noted to be careful 
about what he said about his history and that he tended to 
minimize his anger outbursts and his alcohol use.  The 
examiner stated that he frankly appeared to give the symptoms 
of PTSD more from what he has read about it rather than from 
his own experiences, although it was stated that he did have 
an element of PTSD.  He was oriented in three spheres and 
could interpret proverbs.  The Axis I diagnosis was PTSD, 
mild to moderate; the Axis II diagnosis was personality 
disorder, not otherwise specified with elements of 
narcissistic and dependent personality.  His current GAF 
Score was 60 (with 60 over the past year).


Relevant law and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be....reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 


Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, it is noted that the rating criteria pertaining to 
psychoneurotic disorders were amended effective November 7, 
1996.  According to VAOPGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  In this case, the old criteria will 
used to evaluate the veteran's PTSD prior to November 7, 1996 
and both criteria will be used for the period after November 
7, 1996, as neither version is more favorable to the 
appellant.

Prior to November 1996, the criteria for rating 
psychoneurotic disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

The new rating criteria in effect after November 7, 1996 are 
as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events);

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2001).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the Statements of the Case (SOC) issued in 
December 1994 and January 1997 and the Supplemental 
Statements of the Case (SSOC) issued in January 1996, January 
and July 1997, October 1998, February 1999, June and December 
2000 and June and October 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims on appeal.  He was also sent correspondence in 
March 2001 which informed him of the requirements of the 
VCAA, notified him of the evidence already of record and 
advised him that he should submit any other evidence he 
wanted to have considered.  The SOCs and SSOCs also notified 
the veteran of the pertinent law and regulations, as well as 
his due process rights. 


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in April 
and June 1996, November 1997, September 1998, April and 
September 1999 and in November 2000.  There is no indication 
that there is any relevant evidence which currently exists 
and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing at 
the RO in March 1999.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.



Discussion

Service connection for a respiratory disorder

In this case it is noted that the veteran was treated for 
bronchitis in service and had indicated on his May 1970 
separation examination that he had pain or pressure in the 
chest and a cough.  Therefore, it appears that the evidence 
suggests the presence of a condition in service.  The veteran 
also has a current disorder, namely pulmonary emphysema.  
However, the question arises as to whether the bronchitis 
treated in service resulted in the development of a 
"chronic" condition.  After a careful review of the 
evidence of record, it is found that that evidence does not 
support a finding of chronicity in this case.  While the 
veteran made subjective complaints about chest pain/pressure 
and a cough at his discharge, the examination itself was 
within normal limits.  He was treated for acute bronchitis in 
service; however, there was no bronchitis noted after August 
1969 and the separation examination found that his lungs were 
clear.  There were then no complaints concerning his lungs 
until the mid-1980's and, significantly, pulmonary emphysema 
was not diagnosed until 1991.  The silence of the records 
from 1969 to the 1980's argues against a finding of 
chronicity.  As noted, emphysema was not found until 1991.  
Clearly, this disorder was not present in service and service 
connection on a direct basis cannot, therefore, be awarded.

Despite the fact that the veteran has not established 
chronicity, his claim could still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  The evidence in this case indicated that a 
"condition" (acute bronchitis) was present in service; 
however, it did not demonstrate evidence of continuity of 
symptomatology following service to which to relate the 
currently diagnosed pulmonary emphysema.  While the veteran 
has expressed his belief that he suffers from emphysema which 
had its onset in service, he is not competent, as a 
layperson, to render an opinion as to the medical causation 
or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has also alleged that his service-connected PTSD 
has aggravated his lung disorder and that service connection 
should be awarded for this aggravation.  According to Allen 
v. Brown, 7 Vet. App. 439 (1995), a service-connected 
disability can aggravate a nonservice-connected disability.  
It was stated that "...when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, at 448.  A VA psychiatric 
examination performed in April 1996 indicated that the 
veteran's anxiety could trigger trouble with his breathing.  
A private physician stated in January 2000 indicated that it 
was his opinion that the veteran's PTSD did aggravate his 
lung condition and did contribute to his disability.  
However, it is unclear from this statement what records were 
reviewed prior to rendering this opinion.  Moreover, while he 
indicated that he had treated the veteran until 1998, records 
obtained from this physician are dated from 1991 to 1994; in 
addition, the veteran himself contradicted this statement in 
March 2000 when he indicated that his treatment since his 
diagnosis of emphysema had been primarily obtained through 
VA.  Finally, this opinion does not indicate that the lung 
disability itself was aggravated beyond the degree present 
prior to the alleged aggravation.  To the contrary, the 
record contains an extensive examination, which included a 
complete review of the medical records of file in June 1996.  
The examiner noted that it was likely that someone with 
chronic lung disease would have a worsening of their 
breathing abilities when in situations that caused anxiety.  
The veteran had reported shortness of breath in the 1980's 
but he had not related these episodes at that time to PTSD-
like episodes.  The examiner then noted that the veteran had 
a severe pulmonary condition prior to his PTSD symptoms, 
which was caused by his long history of smoking.  It was 
concluded that the veteran's PTSD symptoms could cause a 
subjective temporary worsening of shortness of breath or 
pulmonary function; however, these symptoms would not cause a 
permanent worsening of the diagnosed emphysema.  Therefore, 
service connection cannot be granted for a pulmonary 
disability under the provisions of Allen.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a respiratory condition, diagnosed as 
pulmonary emphysema.


Increased evaluation for PTSD

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 50 percent for the service-
connected PTSD from September 12, 1995 to November 7, 1996 is 
not warranted.  The evidence of record at that time does not 
indicate that the veteran's PTSD caused severe impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  At the time of the VA examination 
performed in April 1996, the veteran was noted to be logical 
and coherent and he was oriented.  His affect was appropriate 
and he was in no acute distress.  He stated that he was 
engaged at that time.  He displayed some anxiety and referred 
to irritability and anger outbursts.  Moreover, his condition 
was assigned a GAF Score of 65, which suggests symptoms that 
ranged between mild and moderate in degree.  (A GAF Score of 
70 indicates some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social or occupational 
functioning, but generally functioning pretty well, has some 
meaningful relationships; a GAF Score of 60 indicates 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning) [American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 22 (3rd ed., revised 1987)].  Therefore, based 
upon the evidence then of record, it is found that the 
preponderance of that evidence is against the veteran's claim 
for a schedular evaluation in excess of 50 percent under the 
old rating criteria between September 12, 1995 and November 
7, 1996.

The evidence also does not support a finding of entitlement 
to an evaluation in excess of 50 percent from November 7, 
1996 under either the old or the new rating criteria.  Again 
the evidence does not indicate that his PTSD has caused 
severe impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.  Nor is there any 
indication that he has occupational and social impairment due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  The evidence, which includes several VA 
examinations, noted his complaints of occasional nightmares, 
flashbacks triggered by such things as the sound of 
helicopters, anxiety, irritability, and anger outbursts.  He 
has denied receiving any treatment for this condition from 
VA; rather, he speaks to a nurse/therapist when he feels the 
need.  The pertinent objective VA examinations were negative 
for suicidal ideation; his speech was noted to logical, 
coherent and relevant; he was completely oriented; his 
grooming was adequate; and he had been able to maintain an 
effective relationship with his third wife and had some 
contact with his three children.  He affect was appropriate.  
There was no evidence of any obsessional rituals.  While he 
was currently unemployed (the November 2000 VA examination 
noted that he had just moved to the Winston-Salem area), he 
had been previously employed, along with his wife, as the 
manager of an apartment complex, where he was responsible for 
the upkeep of the grounds and the buildings.  The veteran did 
display depression, as well as irritability and anger 
outbursts, which the examiner in November 2000 attributed 
more to his personality than to his war experiences.  
Significantly, during this entire time period, the VA 
examinations had assigned his PTSD GAF Scores which ranged 
between 55 and 65, which suggested a moderate degree of 
disability (a GAF Score of 50 would represent serious 
symptoms, such as suicidal ideation, severe obsessional 
rituals or any serious impairment in social or occupational 
functioning, such as no friends and an inability to keep a 
job; a GAF Score of 60 indicates moderate symptoms, such as a 
flat affect and circumstantial speech, occasional panic 
attacks or moderate difficulty in social or occupational 
functioning, for example few friends, conflicts with co-
workers) [American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994)].  Therefore, after reviewing this evidence, 
the Board finds that the symptoms suffered by the veteran 
which are attributable to the service-connected PTSD do not 
justify the assignment of an evaluation in excess of 50 
percent.  In conclusion, it is found that the preponderance 
of the evidence is against the veteran's claim for a 
schedular evaluation in excess of 50 percent for the service-
connected PTSD from November 7, 1996 under either the old or 
the new rating criteria.  


Extraschedular evaluation

The RO declined referral of the appellant's claim seeking an 
increased evaluation for the PTSD on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) when it adjudicated this 
issue by supplemental statement of the case in October 1999.  
The Board agrees as it does not appear from a review of the 
medical evidence of record that referral for consideration of 
an extraschedular rating for this disability is indicated.  
In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the appellant, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased rating claim before 
the RO.  Bagwell, at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's PTSD warrants entitlement to 
increased compensation above the level presently assigned 
under the schedular criteria and, hence, it does not appear 
that he has an "exceptional or unusual" disability.  The 
evidence of record does not show that the veteran's PTSD has 
required frequent periods of hospitalization; in fact, the 
veteran has never been hospitalized for this disorder.  There 
also does not appear to be any evidence of "marked 
interference" with employment beyond that contemplated by 
the regular schedular standards.  Hence, in the absence of 
any evidence which reflects that his PTSD is exceptional or 
unusual such that the regular schedular criteria is 
inadequate to rate it, and in light of the record which does 
not show an employment handicap beyond that already 
contemplated by the schedular standards, marked interference 
with employment is not shown by a longitudinal review of the 
record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria is inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.


ORDER

Service connection for a respiratory disorder, diagnosed as 
pulmonary emphysema, is denied.

An evaluation in excess of 50 percent for the service-
connected PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

